 



EXHIBIT 10.1
ENDEAVOUR INTERNATIONAL CORPORATION
2007 INCENTIVE PLAN
INCENTIVE AWARD AGREEMENT
     THIS INCENTIVE AWARD AGREEMENT (this “Agreement”) is made and entered into
by and between Endeavour International Corporation, a Nevada corporation (the
“Company”) and ___, an individual (“Grantee”) as of the ___day of ___,
200___(the “Grant Date”), pursuant to the Company’s 2007 Incentive Plan (the
“Plan”). The Plan is incorporated by reference herein in its entirety.
Capitalized terms not otherwise defined in this Agreement shall have the meaning
given to such terms in the Plan.
     WHEREAS, Grantee is an employee of the Company, and in connection
therewith, the Company desires to grant to Grantee an Incentive Award, subject
to the terms and conditions of this Agreement, with a view to increasing
Grantee’s interest in the Company’s welfare and growth; and
     WHEREAS, Grantee desires to have the opportunity to be a holder of shares
of the Company’s Common Stock subject to the terms and conditions of this
Agreement.
     NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
     1. Grant of Incentive Award. Subject to the restrictions, forfeiture
provisions and other terms and conditions set forth herein, the Company grants
to Grantee an incentive award equivalent to the value of
                     shares of Common Stock (“Incentive Award”). At the time of
vesting of a portion of the Incentive Award as provided herein, such portion of
the Incentive Award shall be paid in shares of Common Stock or cash or a
combination thereof, as determined by the Committee at its sole discretion, to
or on behalf of Grantee. For purposes of cash payment, each share shall have a
value equal to the Fair Market Value on the date of vesting.
     2. Transfer Restrictions.
          (a) Generally. Grantee shall not sell, assign, transfer, exchange,
pledge, encumber, gift, devise, hypothecate or otherwise dispose of
(collectively, “Transfer”) the Incentive Award before vesting. The Incentive
Award shall vest as to                     % percent of the Incentive Award on
each anniversary of and beginning on                     , 200___until the
Incentive Award is 100% vested on                     , 200___; provided,
however, that, subject to Section 3, Grantee then is, and continuously since the
Grant Date has been, an employee of the Company.

 



--------------------------------------------------------------------------------



 



          (b) Extraordinary Transactions. If there is a Change in Control of the
Company (as defined in the Plan), the transfer restrictions of this Section 2
shall automatically cease as of the effective date of such Change in Control,
and all the Incentive Award shall thereafter be 100% vested.
     3. Forfeiture.
     Termination of Employment. If Grantee’s employment with the Company is
terminated by the Company or Grantee for any reason, then Grantee shall
immediately forfeit all of the Incentive Award which has not vested and been
paid to the Grantee unless the Committee, in its discretion, determines that any
or all of such Incentive Award shall not be so forfeited.
     4. Tax Requirements.
     Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require the Grantee to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of the Plan and this Agreement.
     5. Miscellaneous.
          (a) Certain Transfers Void. Any purported Transfer of an Incentive
Award in breach of any provision of this Agreement shall be void and
ineffectual, and shall not operate to Transfer any interest or title in the
purported transferee.
          (b) No Fractional Shares. All provisions of this Agreement concern
whole shares of Common Stock. If the application of any provision hereunder
would yield a fractional share, such fractional share shall be rounded down to
the next whole share if it is less than 0.5 and rounded up to the next whole
share if it is 0.5 or more.
          (c) Not an Employment or Service Agreement. This Agreement is not an
employment agreement, and this Agreement shall not be, and no provision of this
Agreement shall be construed or interpreted to create any employment
relationship between Grantee and the Company, its affiliates, its parent,
subsidiaries or any of their affiliates.
          (d) Dispute Resolution.
     (i) Arbitration. All disputes and controversies of every kind and nature
between any parties hereto arising out of or in connection with this Agreement
or the transactions described herein as to the construction, validity,
interpretation or meaning, performance, non-performance, enforcement, operation
or breach, shall be submitted to arbitration pursuant to the following
procedures:

 



--------------------------------------------------------------------------------



 



          (1) After a dispute or controversy arises, any party may, in a written
notice delivered to the other parties to the dispute, demand such arbitration.
Such notice shall designate the name of the arbitrator (who shall be an
impartial person) appointed by such party demanding arbitration, together with a
statement of the matter in controversy.
          (2) Within 30 days after receipt of such demand, the other parties
shall, in a written notice delivered to the first party, name such parties’
arbitrator (who shall be an impartial person). If such parties fail to name an
arbitrator, then the second arbitrator shall be named by the American
Arbitration Association (the “AAA”). The two arbitrators so selected shall name
a third arbitrator (who shall be an impartial person) within 30 days, or in lieu
of such agreement on a third arbitrator by the two arbitrators so appointed, the
third arbitrator shall be appointed by the AAA. If any arbitrator appointed
hereunder shall die, resign, refuse or become unable to act before an
arbitration decision is rendered, then the vacancy shall be filled by the method
set forth in this Section for the original appointment of such arbitrator.
          (3) Each party shall bear its own arbitration costs and expenses. The
arbitration hearing shall be held in Houston, Texas at a location designated by
a majority of the arbitrators. The Commercial Arbitration Rules of the American
Arbitration Association shall be incorporated by reference at such hearing and
the substantive laws of the State of Texas (excluding conflict of laws
provisions) shall apply.
          (4) The arbitration hearing shall be concluded within ten (10) days
unless otherwise ordered by the arbitrators and the written award thereon shall
be made within fifteen (15) days after the close of submission of evidence. An
award rendered by a majority of the arbitrators appointed pursuant to this
Agreement shall be final and binding on all parties to the proceeding, shall
resolve the question of costs of the arbitrators and all related matters, and
judgment on such award may be entered and enforced by either party in any court
of competent jurisdiction.
          (5) Except as set forth in Section 5(d)(ii), the parties stipulate
that the provisions of this Section shall be a complete defense to any suit,
action or proceeding instituted in any federal, state or local court or before
any administrative tribunal with respect to any controversy or dispute arising
out of this Agreement or the transactions described herein. The arbitration
provisions hereof shall, with respect to such controversy or dispute, survive
the termination or expiration of this Agreement.
No party to an arbitration may disclose the existence or results of any
arbitration hereunder without the prior written consent of the other parties;
nor will any party to an arbitration disclose to any third party any
confidential information disclosed by any other party to an arbitration in the
course of an arbitration hereunder without the prior written consent of such
other party.
     (ii) Emergency Relief. Notwithstanding anything in this Section 5(d) to the
contrary, any party may seek from a court any provisional remedy that may be
necessary to protect any rights or property of such party pending the
establishment of the arbitral tribunal or its determination of the merits of the
controversy or to enforce a party’s rights under Section 5(d).

 



--------------------------------------------------------------------------------



 



          (e) Notices. Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal delivery, by telegram, telex, telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the address indicated beneath its
signature on the execution page of this Agreement, and to Grantee at his address
indicated on the Company’s stock records, or at such other address and number as
a party shall have previously designated by written notice given to the other
party in the manner hereinabove set forth. Notices shall be deemed given when
received, if sent by facsimile means (confirmation of such receipt by confirmed
facsimile transmission being deemed receipt of communications sent by facsimile
means); and when delivered and receipted for (or upon the date of attempted
delivery where delivery is refused), if hand-delivered, sent by express courier
or delivery service, or sent by certified or registered mail, return receipt
requested.
          (f) Amendment and Waiver. This Agreement may be amended, modified or
superseded only by written instrument executed by the Company and Grantee. Any
waiver of the terms or conditions hereof shall be made only by a written
instrument executed and delivered by the party waiving compliance. Any waiver
granted by the Company shall be effective only if executed and delivered by a
duly authorized executive officer of the Company other than Grantee. The failure
of any party at any time or times to require performance of any provisions
hereof, shall in no manner effect the right to enforce the same. No waiver by
any party of any term or condition, or the breach of any term or condition
contained in this Agreement in one or more instances shall be deemed to be, or
construed as, a further or continuing waiver of any such condition or breach or
a waiver of any other condition or the breach of any other term or condition.
          (g) Governing Law and Severability. This Agreement shall be governed
by the internal laws, and not the laws of conflict, of the State of Texas. The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.
          (h) Successors and Assigns. Subject to the limitations which this
Agreement imposes upon transferability of shares of Common Stock, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and Grantee, and Grantee’s permitted assigns and upon
death, estate and beneficiaries thereof (whether by will or the laws of descent
and distribution), executors, administrators, agents, legal and personal
representatives.
          (i) Community Property. Each spouse individually is bound by, and such
spouse’s interest, if any, in any Shares is subject to, the terms of this
Agreement. Nothing in this Agreement shall create a community property interest
where none otherwise exists.
          (j) Entire Agreement. This Agreement together with the Plan supersede
any and all other prior understandings and agreements, either oral or in
writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter. All prior

 



--------------------------------------------------------------------------------



 



negotiations and agreements between the parties with respect to the subject
matter hereof are merged into this Agreement. Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements,
orally or otherwise, have been made by any party or by anyone acting on behalf
of any party, which are not embodied in this Agreement or the Plan and that any
agreement, statement or promise that is not contained in this Agreement or the
Plan shall not be valid or binding or of any force or effect.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
on the date first above written.

            COMPANY:

ENDEAVOUR INTERNATIONAL CORPORATION
      By:           Name:           Title:           Address: 1000 Main Street,
Suite 3300
                Houston, Texas 77002
Telecopy No.: (713) 307-8794
Attention: Secretary
      GRANTEE:                 

 